DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Examiner specifically notes that claim 19 is dependent upon claim 2 which is separated by multiple claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US Doc. No. 20160028965) in view of Wang et al. (hereinafter Wang – US Doc. No. 20200258955).
Regarding claim 1, Horii discloses a display method using a display apparatus (as shown in Figures 1 and 2) including a sensor configured to detect intensity of ambient light (Figure 3, element 51) and a finder provided with a display inside (Figure 2, element 17), the display method comprising: an acquisition step of acquiring video data by imaging under the ambient light (as performed by Figures 1 and 3, element 13); a creation step of creating display data based on the video data (paragraphs 0060-0063); and a display step of displaying a display video corresponding to the display data on the display (paragraphs 0060-0061).  Horii does disclose controlling the brightness of the finder display (17) based on the ambient brightness.  Horii does not specifically disclose that in a case where the intensity of the ambient light is equal to or greater than a first threshold value, the creation step or the display step is executed under a condition that lightness of the display video displayed on the display is brighter than lightness of a first standard video, and in a case where the intensity of the ambient light is equal to or less than a second threshold value, the creation step or the display step is executed under a condition that the lightness of the display video displayed on the display is darker than lightness of a second standard video.
Wang discloses a display device (see paragraph 0026) wherein the luminance of the display is controlled based on the ambient luminance (see paragraph 0067) and wherein in a case where the intensity of the ambient light is equal to or greater than a first threshold value, the creation step or the display step is executed under a condition that lightness of the display video displayed on the display is brighter than lightness of a first standard video (Figure 11, element 320), and in a case where the intensity of the ambient light is equal to or less than a second threshold value, the creation step or the display step is executed under a condition that the lightness of the display video displayed on the display is darker than lightness of a second standard video (310).
It would have been obvious to combine the digital camera with a view finder display and luminance measuring sensors as disclosed by Horii with the display control based on environmental luminance as disclosed by Wang, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Horii and Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Wang discloses that wherein, in a case where the intensity of the ambient light is equal to or greater than the first threshold value, the creation step is executed under a condition that the lightness of the display video displayed on the display is brighter than the lightness of the first standard video (Figure 11, element 320).
Horii further discloses that the first standard video is a video that is displayed on the display corresponding to display data created based on video data acquired by imaging under the ambient light with intensity less than the first threshold value (see paragraphs 0060-0063).
It would have been obvious to combine the digital camera with a view finder display and luminance measuring sensors as disclosed by Horii with the display control based on environmental luminance as disclosed by Wang, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 3, the combination of Horii and Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Wang discloses that in a case where the intensity of the ambient light is equal to or less than the second threshold value, the creation step is executed under a condition that the lightness of the display video displayed on the display is darker than the lightness of the second standard video (Figure 11, element 310).
Horii further discloses that the second standard video is a video that is displayed on the display corresponding to display data created based on video data acquired by imaging under the ambient light with intensity exceeding the second threshold value (see paragraphs 0060-0063).
It would have been obvious to combine the digital camera with a view finder display and luminance measuring sensors as disclosed by Horii with the display control based on environmental luminance as disclosed by Wang, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Apparatus claim 11 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1.  Therefore apparatus claim 11 corresponds to method claim 1, and is rejected for the same reasons of obviousness as discussed above.
Regarding claim 19, the combination of Horii and Wang discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above.   Wang discloses that in a case where the intensity of the ambient light is equal to or less than the second threshold value, the creation step is executed under a condition that the lightness of the display video displayed on the display is darker than the lightness of the second standard video (Figure 11, element 310).
Horii further discloses that the second standard video is a video that is displayed on the display corresponding to display data created based on video data acquired by imaging under the ambient light with intensity exceeding the second threshold value (see paragraphs 0060-0063).
It would have been obvious to combine the digital camera with a view finder display and luminance measuring sensors as disclosed by Horii with the display control based on environmental luminance as disclosed by Wang, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horii (US Doc. No. 20160028965) in view of Wang et al. (hereinafter Wang – US Doc. No. 20200258955) and further in view of Park (US Doc. No. 20160073030).
Regarding claim 4, the combination of Horii and Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Neither Horii nor Wang disclose displaying the image on the display when the user is within a threshold distance of the display.
Park discloses a camera with a display in the view finder wherein the display video is displayed on the display in a case where a distance between a user and the display apparatus is equal to or less than a predetermined distance (see paragraph 0032).
It would have been obvious to combine the digital camera with a view finder display and luminance measuring sensors as disclosed by Horii with the display control based on environmental luminance as disclosed by Wang and the displaying an image when the user is within a threshold distance of the viewfinder display, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 and 20 are allowed over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyoda (US Doc. No. 20080316349) discloses an image display device wherein the display is corrected for ambient luminance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694